Case 1:17-cr-20412-DMM Document 65 Entered on FLSD Docket 04/06/2021 Page 1 of 8
Case 1:17-cr-20412-DMM Document 65 Entered on FLSD Docket 04/06/2021 Page 2 of 8
Case 1:17-cr-20412-DMM Document 65 Entered on FLSD Docket 04/06/2021 Page 3 of 8
Case 1:17-cr-20412-DMM Document 65 Entered on FLSD Docket 04/06/2021 Page 4 of 8
Case 1:17-cr-20412-DMM Document 65 Entered on FLSD Docket 04/06/2021 Page 5 of 8
Case 1:17-cr-20412-DMM Document 65 Entered on FLSD Docket 04/06/2021 Page 6 of 8
Case 1:17-cr-20412-DMM Document 65 Entered on FLSD Docket 04/06/2021 Page 7 of 8
Case 1:17-cr-20412-DMM Document 65 Entered on FLSD Docket 04/06/2021 Page 8 of 8




        April 5, 2021
